Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response with amendments filed 02/16/2021 have been received and entered. Applicant has amended claims 21-24, 29-32, and 37-39. Amended claims have been examined on the merits.
Applicant’s arguments, see Applicant Arguments pages 8-10, with respect to the rejection(s) of the independent claims claim(s) 21, 30, and 38 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Singal et al. (US 20200334429), hereinafter Singal in view of HIROHATA (US 20090080783), hereinafter HIROHATA in view of Khan (US 10320807), hereinafter Khan.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 30, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Singal et al. (US 20200334429), hereinafter Singal in view of HIROHATA (US 20090080783), hereinafter HIROHATA in view of Khan (US 10320807), hereinafter Khan.
	Regarding Claim 21, Singal teaches
	A method for authenticating users, comprising: receiving an authentication request from a client device, the authentication request including an image of a physical identification document Para [0021] A system for ID document verification is provided. The system for ID document verification can allow verification of ID documentation having an embedded RFID chip. An image of the ID document can be captured using a camera associated with a client device. The client device can transmit the ID document image to a server for processing for retrieval of printed data represented by the ID document (e.g., holder's name, age, fingerprints, document number, and expiration date));
	capturing, from the image of the physical identification document: one or more items of personally identifiable information (PII) of the user; and one or more physical document characteristics that uniquely identify a class of the physical identification document (Para [0022] In some embodiments, the system for ID document verification can also allow for personal information extraction from a physical ID document.  Para [0061] ...A mobile device application 618 can process an image or video of the document 620 to identify a document type. Alternatively, the video image can be uploaded over the Network 630 to a Server 640 configured with an application 641 configured to identify the document type. For example, the application 618 might identify a distinguishing feature on the cover a passport to determine the document type or process its MRC 627 to determine the document type);
	in accordance with a determination that the PII digest and the document characteristic digest have been previously authenticated: providing, to the client device, an indication that the physical identification document is authentic (Para [0028] The retrieved printed data can be used as a key to access the digital data on the RFID chip of the ID document 140. By matching the digital and printed data, the system 200 for ID document verification may confirm authenticity of the ID document 140.  Para [0029] FIG. 2 shows a detailed block diagram of the system 200 for ID document verification, ...The processor 210 may analyze the digital data and match the digital and printed data to check if they are identical. Alternatively, a server may perform the analysis. The server may further perform facial recognition based on photos from the digital data (e.g., RFID passphoto), from the printed data (e.g., passphoto ID), and/or a photo of the user captured by the client device. If the digital and printed data proves identical, the ID document may be verified).
	Singal does not explicitly teach a method forming a unique PII digest from the one or more items of PII; forming a unique document characteristic digest from the one or more physical document characteristics; determining that the PII digest and the document characteristic digest have been previously authenticated by performing a look-up of the PII digest and the document characteristic digest in a digest table of previously authenticated physical identification documents.
	In the same field of endeavor, HIROHATA teaches
	forming a unique PII digest from the one or more items of PII; forming a unique document characteristic digest from the one or more physical document characteristics (Para [0049] FIGS. 12(a) and 12(b) are explanatory drawings each illustrating an example of a hash value regarding a feature point stored in a hash table and an index indicative of input image data in the image data output processing apparatus in FIG. 2.  Para [0121] In the memory 8, there are stored various data used in processes of the sections of the document matching process section 14 and the results of the processes. A hash table, a coordinate management table, a feature point correspondence table etc. that are mentioned later are provided in the memory 8);
	determining that the PII digest and the document characteristic digest have been previously authenticated by performing a look-up of the PII digest and the document characteristic digest in a digest table of previously authenticated physical identification documents (Para [0164] Concurrently with the voting, the voting process section 33 reads out, from the hash table, (i) an index ID of the reference document whose hash value matches the hash value of the feature point p of the matching target image and (ii) an index f of a feature point whose hash value matches the hash value of the feature point p of the matching target image, and the voting process section 33 causes the index ID and the index f to be stored in the feature point correspondence table (S3). Para [0165] The processes of S1 to S3 are performed with respect to each of all feature points p extracted from the matching target image. When it is determined in S4 that the processes of S1 to S3 have been performed with respect to each of all feature points p, the voting process is completed).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Singal to incorporate the teachings of HIROHATA such that the method of Singal includes forming a unique PII digest from the one or more items of PII; forming a unique document characteristic digest from the one or more physical document characteristics; determining that the PII digest and the document characteristic digest have been previously authenticated by performing a look-up of the PII digest and the document characteristic digest in a digest table of previously authenticated physical identification documents. One would have been motivated to make such combination in order to provide function for comparing an image of input image data and an image of a preliminarily stored reference document so as to determine a similarity between the image and the preliminarily stored image, and controlling an output process of the input image data in accordance with the result of similarity determination (HIROHATA, Para [0002]).
	The combination of Singal and HIROHATA does not explicitly teach a method storing the image as an electronic identification document of the user.
 	In the same field of endeavor, Khan teaches
	storing the image as an electronic identification document of the user (Col. 2, lines 38-45, In accordance with an embodiment of the invention there is provided a system for validating an identity document, the system comprising a terminal for scanning the identity document and an identity verification server for determining if a scanned image of a portion of the identity document matches a corresponding image in a jurisdiction identity database storing images used to produce a valid identity document).

Regarding Claims 30 and 38,
Claims 30 and 38 are rejected for similar reasons as in claim 21.	
Claims 22, 24, 26-28, 32, 34-36, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Singal et al. (US 20200334429), hereinafter Singal in view of HIROHATA (US 20090080783), hereinafter HIROHATA in view of Khan (US 10320807), hereinafter Khan in view of Poder et al. (US 10257495), hereinafter Poder.
	Regarding Claim 22, the combination of Singal, HIROHATA, and Khan teaches all the limitations of claim 21 above,
	The combination of Singal, HIROHATA, and Khan does not explicitly teach a method wherein forming the unique PII digest from the one or more items of PII includes processing the one or more items of PII with a hashing function.
	In the same field of endeavor, Poder teaches
	wherein forming the unique PII digest from the one or more items of PII includes processing the one or more items of PII with a hashing function (Col. 36, lines 24-37, As described above, the embedded user credential data 614 may include user information in the form of encrypted payloads. For instance, the encrypted payloads may be data packets of user information that is restricted for access by the digital identification server 110. For example, the digital identification server 110 may generate the encrypted payloads using encryption techniques such as, for example, creating a unique, fixed-length hash signature for the encrypted payload, using private key cryptographic techniques, or using a public-key cryptographic techniques that includes the use of an encryption key to encrypt all user payloads, and the use of a specific decryption key that is provided to authorized devices).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Singal, HIROHATA, and Khan to incorporate the teachings of Poder such that the method of the combination of Singal, HIROHATA, and Khan includes storing the image as an electronic identification document of the user wherein processing the one or more items of PII into the PII digest includes processing the one or more items of PII with a hashing function. One would have been motivated to make such combination so that where the encrypted payloads are generated using hashing, and private-key used to encrypt the encrypted payloads (Poder, Col. 36, lines 38-56), and QR code may be placed on any region of the digital identification and used to encode secure user information (Poder, Col.35, lines 44-45).
	Regarding Claim 24, the combination of Singal, HIROHATA, and Khan teaches all the limitations of claim 21 above,
	wherein forming the unique PII digest includes generating the PII digest and forming the unique document characteristic digest includes performing a hash function with a private key stored on the client device (Poder, Col. 36, lines 38-56, After the detector device 140 extracts the encrypted payloads from the embedded user credential data 614, the detector device 140 may be provided with the decryption key 622 to decrypt the encrypted payloads and generate the decrypted payload 624. For instance, as described above, the decryption key 622 may vary based on the particular encryption technique utilized by the digital identification server 110 used to generate the encrypted payloads that are encoded in the embedded user credential data 614. For example, where the encrypted payloads are generated using hashing, the decryption key 622 may be the unique hash that is used to encrypt the encrypted payloads. In another example where the encrypted payloads are generated using a private-key, the decryption key 622 may be the private-key used to encrypt the encrypted payloads. In yet another example where the encrypted payloads are generated using a public-key, the decryption key 622 may be a decryption key that is associated with the public-key and maintained by the digital identification server 110).
	The motivation/rationale to combine the references is similar to claim 22 above.
	Regarding Claim 26, the combination of Singal, HIROHATA, and Khan teaches all the limitations of claim 21 above,
	wherein capturing the one or more physical document characteristics includes capturing a first set of characteristics identifying the user from the image of the physical identification document (Poder, Col. 11, lines 10-19, where Level two security protocols 144 may include user credential data, included within the digital identification 132, that are visually imperceptible to humans but detectable with the use of a detector device 140. For instance, the detector device 140 may use optical scanning techniques to detect the user credential data, digital processing techniques to extract embedded data payloads, pattern recognition techniques to detect displayed patterns (e.g., QR codes), or other common forms of data authentication techniques employed in secure transactions).
	The motivation/rationale to combine the references is similar to claim 22 above.
	Regarding Claim 27, the combination of Singal, HIROHATA, and Khan teaches all the limitations of claim 21 above,
	wherein storing the image as the electronic identification document of the user further comprises storing the PII digest and the document characteristic digest as a validated digest (Poder, Col. 10 lines 22-32, FIG. 1B illustrates exemplary security features of a digital identification. In general, the digital identifications server 110 and the user device 130 may regularly exchange communications to update the security status of the digital identification 132. For instance, the digital identification server 110 may transmit an instruction to update the security status with one or more user credential data to the user device 130 and the user device 130 may transmit information related to usage of the digital identification 132 to the digital identification server 110, which may then update the user entry in the digital identification database 112).
	The motivation/rationale to combine the references is similar to claim 22 above.
	Regarding Claim 28, the combination of Singal, HIROHATA, and Khan teaches all the limitations of claim 21 above,
	wherein capturing the one or more items of personally identifiable information includes capturing information about the user from a barcode on the physical identification document, a chip embedded in the physical identification document, or a machine readable zone of the physical identification document (Poder, Col.35, lines 41-45, “The QR code 614c may be a matrix barcode or a two dimensional barcode that is a machine-readable optical label included within the digital identification 132. The QR code 614c may be placed on any region of the digital identification 132 and used to encode secure user information.”).
	The motivation/rationale to combine the references is similar to claim 22 above.
Regarding Claims 32 and 39,
Claims 32 and 39 are rejected for similar reasons as in claim 24.	
Regarding Claims 34,
Claims 34 is rejected for similar reasons as in claim 26.	
Regarding Claims 35,
Claims 35 is rejected for similar reasons as in claim 27.	
Regarding Claims 36 and 40,
Claims 36 and 40 are rejected for similar reasons as in claim 28.
Claims 23, 29, 31, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Singal et al. (US 20200334429), hereinafter Singal in view of HIROHATA (US 20090080783), hereinafter HIROHATA in view of Khan (US 10320807), hereinafter Khan in view of Levy et al. (US 20060157559), hereinafter Levy.
	 Regarding Claim 23, the combination of Singal, HIROHATA, and Khan teaches all the limitations of claim 21 above,
	The combination of Singal, HIROHATA, and Khan does not explicitly teach a method wherein forming the unique document characteristic from the one or more physical document characteristics includes processing the one or more physical document characteristics with a hashing function.
	In the same field of endeavor Levy teaches
	wherein forming the unique document characteristic from the one or more physical document characteristics includes processing the one or more physical document characteristics with a hashing function (Para [0154] The physical authentication engine 440 receives captured image information about the physical attributes/characteristics (as explained previously) of an identification document, analyzes the physical characteristics of identification documents and compare the physical characteristics to a first document database 442 (which can, for example, be an extensive, continuously updated database of documents). The physical authentication engine 440 helps to determine whether such features are appropriate given the type and issue date of the identification document, and also whether such features are properly implemented. In at least some embodiments, the physical authentication engine 440 works with the processing subsystem and the document imaging subsystem 402 to use advanced pattern and color matching techniques to detect advanced security features and other known characteristics to verify the authenticity of documents. …  Para [0201] … Another form embeds a hash of image characteristics that is later used to verify that the image characteristics have not been altered…).

	Regarding Claim 29, the combination of Singal, HIROHATA, and Khan teaches all the limitations of claim 21 above,
	The method of claim 21, further comprising: receiving a second image of the physical identification document to be authenticated, distinct from the authentication request (Poder, Col.5 lines 9-14 , For example, a security status received by a user device 130 from the digital identification server 110 may specify that when the digital identification 132 is displayed on the user device 130 on a Monday, the digital identification 132 include a first credential data, and when the digital identification 132 is displayed on the user device 130. Col. 9, ll. 25-30, “In another example, during a verification process, when the digital identification 132 is enabled on the user device 130, a data packet including credential data may be transmitted to the digital identification server 110 to determine whether the digital identification 132 is still valid or includes accurate information.” Col.43, lines 54-56, “The physical identification 740 may be an identification card that is issued by the issuing authority that also issues the digital identification 132.”);
	capturing, from the second image, a second set of physical document characteristics that uniquely identify a class of the physical identification document (Levy, Para [0033] (a) capturing personalized information (e.g., using cameras for photographic images, scanners, readers, and/or cameras for biometric data, electronic signature pads for signatures, etc): Para [0056] In addition, none of the presently available systems listed above, even if used together, are able to capture, analyze and/or authenticate substantially all of the possible features on an identification document. For example, identification documents such as drivers licenses that are issued by a number of states now include images that have a steganographic code embedded therein, or a digitally watermarked image, but none of the above-described systems include any capability for reading, analyzing, and/or authenticating such an image. As those skilled in the art know, digital watermarking is a process for modifying physical or electronic media to embed a machine-readable code into the media);
	storing a digest of the second image based at least in part on the second set of physical document characteristics (Levy, Para [0045] (b) storing the captured information for future retrieval and/or providing to external sources (e.g., memory systems, image storage systems, etc.); Para [0112], … In addition, an example of an additional technique for creating a data storage element for an identification document (or other document) is described in a commonly assigned patent application entitled "Three Dimensional Data Storage," Ser. No. 10/825,852, Attorney Docket Number P0872D, inventors Robert Jones and Leo Kenen, filed Apr. 16, 2004, which is hereby incorporated by reference).
	The motivation/rationale to combine the references is similar to claim 22 and claim 23 above.
Regarding Claims 31,
Claims 31 is rejected for similar reasons as in claim 22 and claim 23.
Regarding Claims 37,
Claims 37 is rejected for similar reasons as in claim 29.
	Regarding Claim 41, the combination of Singal, HIROHATA, and Khan teaches all the limitations of claim 21 above,
Levy, Para [0056] In addition, none of the presently available systems listed above, even if used together, are able to capture, analyze and/or authenticate substantially all of the possible features on an identification document. For example, identification documents such as drivers licenses that are issued by a number of states now include images that have a steganographic code embedded therein, or a digitally watermarked image, but none of the above-described systems include any capability for reading, analyzing, and/or authenticating such an image. As those skilled in the art know, digital watermarking is a process for modifying physical or electronic media to embed a machine-readable code into the media. The media may be modified such that the embedded code is imperceptible or nearly imperceptible to the user, yet may be detected through an automated detection process. In some embodiments, the identification document includes two or more digital watermarks. Several particular digital watermarking techniques have been developed. The reader is presumed to be familiar with the literature in this field. Some techniques for embedding and detecting imperceptible watermarks in media signals are detailed in the patents documents previously listed and incorporated by reference).
	The motivation/rationale to combine the references is similar to claim 23 above.
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Singal et al. (US 20200334429), hereinafter Singal in view of HIROHATA (US 20090080783), hereinafter HIROHATA in view of Khan (US 10320807), hereinafter Khan in view of Poder et al. (US 10257495), hereinafter Poder in view of Huxham (US 20140188738), hereinafter Huxham.
	Regarding Claim 25, the combination of Singal, HIROHATA, Khan, and Poder teaches all the limitations of claim 21 and claim 24 above,
	The combination of Singal, HIROHATA, and Khan does not explicitly teach a method wherein the private key is stored on a subscriber identify module (SIM) of the client device.

	wherein the private key is stored on a subscriber identify module (SIM) of the client device (Para [0014] FIG. 3 illustrates a cryptographic expansion device and a communication component of a mobile device, according to one embodiment of the present invention. Para [0066], where Secure key module 451 stores the set of cryptographic keys (encryption keys and/or decryption keys) that are used in the various encryption algorithms performed by encryption/decryption module 442) the private(cryptographic) key is stored on a SIM of the client device).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Singal, HIROHATA, and Khan to incorporate the teachings of Huxham such that the method of the combination of Singal, HIROHATA, and Khan includes wherein the private key is stored on a subscriber identify module (SIM) of the client device. One would have been motivated to make such combination in order to enable the mobile device to perform cryptographic operations on communications sent to and from the mobile device (Huxham, paragraph [0024]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491